COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00077-CV
                          Nga Ly, Individually and as Administrator of the Estate of Ashley Ly
Style:                    Truong and the Estate of Tiffany Ly Truong
                          v David Nguyen a/k/a Hung Quoc Nguyen a/k/a Nguyen Hung Quoc;
                          Hoa Thi Tran a/k/a Thuan Tuan Tran a/k/a Hoa Nguyen; David
                          Nguyen; Tran Diem Thuy; Diem Tran; and Saint Joseph Village
                          Condominium Association, Inc.
Date motion filed*:       May 28, 2014
                          Motion to withdraw and substitution of counsel for appellee, Saint
Type of motion:           Joseph Village Condominium Association, Inc.
Party filing motion:      Appellee Saint Joseph Village Condominium Association, Inc.
Document to be filed:     N/A

Is appeal accelerated?       No

Ordered that motion is:

             Granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The Clerk of this Court is ordered to substitute Vy Thuan Nguyen for Joseph H.
         Pedigo as appellee Saint Joseph Village Condominium Association, Inc.’s counsel
         of record.



Judge's signature: /s/ Laura C. Higley
                

Panel consists of ____________________________________________

Date: June 24, 2014

November 7, 2008 Revision